Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: a deviation element positioned coaxially with the suction tube and upstream of the inlet opening to deviate said first fluid coming from said suction tube towards said tank chamber; wherein a portion of interference of the suction tube is received in the tank chamber and substantially aligned with a main axis thereof; a first body, connected to the tank-chamber and having a hollow cylindrical end defining an inlet opening for the second fluid the main axis, and wherein the deviation element prevents said first fluid from flowing through the inlet opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754